IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48287

STATE OF IDAHO,                                 )
                                                )        Filed: August 4, 2021
       Plaintiff-Respondent,                    )
                                                )        Melanie Gagnepain, Clerk
v.                                              )
                                                )        THIS IS AN UNPUBLISHED
ELEASAR PEDROSA FRAKES,                         )        OPINION AND SHALL NOT
                                                )        BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas W. Whitney, District Judge.

       Order denying motion for credit for time served, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Eleasar Pedrosa Frakes appeals from the district court’s denial of his Idaho Criminal
Rule 35 motion seeking credit for time served. Frakes asserts the district court erred by failing to
grant him credit for time served while he was in custody for a separate offense and had not been
served with the bench warrant in this case. Because the district court correctly concluded it did
not have discretion to award Frakes credit for the time he was incarcerated prior to the service of
the bench warrant, we affirm the district court’s order denying Frakes’ motion for time served.
                                                    I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In May 2017, Frakes pleaded guilty to possession of methamphetamine in Canyon
County. The district court imposed a unified term of incarceration of five years, with two years
determinate, and placed Frakes on probation. In September 2017, the State filed a petition for


                                                    1
probation violation, alleging Frakes violated multiple terms and conditions of his probation.
Frakes admitted to violating the terms of his probation, and the district court set a disposition
hearing for January 8, 2018. After the disposition hearing was continued, Frakes failed to appear
at the hearing, and the district court issued a bench warrant for his arrest on January 29, 2018.
       On July 21, 2018, Frakes was arrested for committing a crime in Ada County. Frakes
was incarcerated in Ada County from July 21, 2018, to May 6, 2019. Frakes was sentenced in
the Ada County case on May 6, 2019, and the court retained jurisdiction. On February 3, 2020,
following the period of retained jurisdiction, the court in Ada County placed Frakes on
probation. That same day, Frakes was served with the outstanding bench warrant for his Canyon
County probation violation and was transferred to Canyon County.
       On February 12, 2020, the district court in Canyon County reinstated Frakes’ probation,
granting Frakes ninety-four days of credit for time served, including eighty-four days served
prior to January 29, 2018, and ten days served from February 3, 2020, to February 12, 2020.
Frakes filed a Rule 35 motion seeking additional credit for the 561 days he was incarcerated in
Ada County prior to being served with the bench warrant. Frakes argued:
               It was indisputably unjust for the Ada County Sheriff to choose not to
       serve the January 29, 2018 Bench Warrant issued in this matter upon Defendant
       once he came into the Sheriff’s custody on July 21, 2018. Additionally, it is
       impossible to argue that the Ada County Sheriff did not [k]now about the Bench
       Warrant nor that they could not have discovered the existence of the Bench
       Warrant. Reasonably speaking, they could have--and should have--served the
       Bench Warrant in this matter upon Defendant on July 22, 2018.
               ....
               Had the Bench Warrant been served upon Defendant on July 22, 2018,
       then from that date until February 12, 2020, Defendant would have been entitled
       to 571 days credit for time served instead of the 10 days credit Defendant was
       given. Adding to that total the 84 days Defendant served prior to January 29,
       2018, then Defendant would be entitled to a total amount of 655 days credit for
       time served.
       The district court concluded it could not grant credit for time predating the service of the
bench warrant and denied Frakes’ motion, stating:
       [T]he motion is denied. And it’s denied because I don’t think I have the authority
       to give him that credit in this case because the warrant was not, in fact, served. I
       can’t make the Ada County Sheriff’s Office serve the warrant on him. You know,
       even if you had filed a motion right away saying, hey, he’s not getting credit over
       here, I just don’t believe I have the authority to make them do that.
                And in terms of---you know, like the title of the motion is Motion to
       Correct Credit for Time Served pursuant to Idaho Criminal Rule 35(c). You have
                                                 2
       a good argument, [counsel], but I just don’t think I have the authority under Rule
       35(c) to do what you’re asking.
       Frakes timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       Whether a sentencing court has properly awarded credit for time served is a question of
law subject to free review. State v. Taylor, 160 Idaho 381, 384-85, 373 P.3d 699, 702-03 (2016).
We defer to the trial court’s findings of fact unless those findings are unsupported by substantial
and competent evidence in the record and are therefore clearly erroneous. State v. Brown, 163
Idaho 941, 943, 422 P.3d 1147, 1149 (Ct. App. 2018).
                                                III.
                                           ANALYSIS
       Mindful of the language of Idaho Code § 19-2603, Frakes argues the district court erred
by failing to grant him credit for time served while he was in custody for the Ada County offense
and could have been served with the bench warrant in this case. In response, the State argues the
district court, bound by the statute, correctly concluded it did not have authority to grant credit
for time served prior to the service of the bench warrant.
       Idaho Code § 19-2603 governs the calculation of credit for time served when a sentence
is imposed after a probation revocation. Idaho Code § 19-2603 provides in relevant part:
       The defendant shall receive credit for time served from the date of service of a
       bench warrant issued by the court after a finding of probable cause to believe the
       defendant has violated a condition of probation, for any time served following an
       arrest of the defendant pursuant to section 20-227, Idaho Code, and for any time
       served as a condition of probation under the withheld judgment or suspended
       sentence.
(Emphasis added.)
       Idaho Code § 19-2603 does not provide courts with the discretion to award credit for time
served prior to the date the defendant is served with a bench warrant. Frakes does not cite to any
controlling authority in support of his argument that the district court had the authority to award
Frakes credit for time served prior to being served with the bench warrant. Rather, Frakes asserts
that “mindful of the relevant statute’s requirement of service of the warrant,” he is entitled to
credit for time served for his period of incarceration when the Ada County Sheriff’s Office could
have, but did not, serve him with the outstanding January 2018 warrant. Frakes further asserts


                                                 3
that “as a matter of fairness,” law enforcement’s failure to serve him with the outstanding bench
warrant contravenes the purpose of the credit for time served statutes.
       In support of his fairness argument, Frakes cites to a dissent from State v. Barrett, 163
Idaho 449, 454-55, 414 P.3d 1188, 1193-94 (2018), which disfavored the majority’s conclusion
that a defendant was not entitled to credit for time served prior to being served with a bench
warrant. The dissent in Barrett provides no authority or support for Frakes’ claim. Moreover,
Frakes’ claim is inconsistent with the plain language of I.C. § 19-2603. Under I.C. § 19-2603,
the district court did not have authority to award Frakes credit for the time he was in custody for
a separate offense prior to being served with the bench warrant in this case. Accordingly, Frakes
has failed to show that the district court erred by not granting Frakes additional credit for time he
was incarcerated prior to being served with the bench warrant.
                                                IV.
                                         CONCLUSION
       The district court did not have authority to award Frakes credit for time served prior to
the date Frakes was served with the bench warrant; thus, the district court did not err in denying
the motion for credit for time served. Accordingly, we affirm the district court’s denial of
Frakes’ motion for credit for time served.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                 4